In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Emerson, J.), dated May 9, 2005, as granted that branch of the defendants’ motion which was for summary judgment dismissing the first cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants established their prima facie entitlement to judgment as a matter of law by demonstrating that the plaintiffs *643failed either to tender consideration or to commit to writing the parties’ oral modification of their existing service contract (see General Obligations Law § 5-1103). In opposition, the plaintiffs failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted that branch of the defendants’ motion which was for summary judgment dismissing the first cause of action (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Zuckerman v City of New York, 49 NY2d 557 [1980]). Krausman, J.P., Rivera, Spolzino and Lifson, JJ., concur. [See 10 Misc 3d 1063(A), 2005 NY Slip Op 52105(11) (2005).]